DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 28 January 2021, have been considered.

Drawings
The drawings received on 28 January 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-8, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook (WO 03/068513 A1).
With respect to claim 1, Silverbrook discloses an image forming apparatus movable to form an image on a recording medium, the image forming apparatus comprising: 
an image forming device (Fig. 1, element 11) including an image forming face (Fig. 1, i.e. normal plane to element 12) configured to face the recording medium, the image forming device being configured to form the image on the recording medium (page 4, line 30 – page 5, line 4); 
an apparatus body (Fig. 1, element 10) configured to support the image forming device; and 
a cap (Fig. 1, element 28) movable relative to the apparatus body between a capping position (Fig. 1) to cover the image forming face (page 5, lines 9-11) and a retracted position (Fig. 2) to be retracted from the image forming face, 
the retracted position (Fig. 2) being outside an area (Fig. 1, area normal to element 12) in which the image forming face is extended in a scanning direction, as viewed in a normal direction of the image forming face (page 5, lines 11-12).
The examiner notes to applicant that although Silverbrook does not depict the recording medium, the relative positioning of the recording medium to the image forming 
With respect to claim 2, Silverbrook discloses the cap (Fig. 1, element 28) is rotatable about a shaft (Fig. 1, element 14) between the capping position (Fig. 1) and the retracted position (Fig. 2).
With respect to claim 3, Silverbrook discloses the cap (Fig. 1, element 28) includes a shaft support (Fig. 1, element 13) configured to pivotally support the shaft, and wherein the cap is removable (Fig. 1, element 28, i.e. any element is “removable”) from the apparatus body (Fig. 1, element 10) together with the shaft support (Fig. 1, element 14).
With respect to claim 4, Silverbrook discloses the cap (Fig. 1, element 28) is magnetically attached (Fig. 10 and Fig. 11; page 6, lines 19-27) to the apparatus body.
With respect to claim 5, Silverbrook discloses one of the cap (Fig. 1, element 28) and the apparatus body (Fig. 1, element 10) includes a magnet (Fig. 10 and Fig. 11; page 6, lines 19-27) and wherein another one of the cap and the apparatus body includes a metal part attracted by the magnet (page 6, lines 19-27).
The examiner notes to applicant that although Silverbrook discloses a different magnetic interaction, it would have been obvious to one of ordinary skill in the art to use a magnet and a magnetic part to hold the cap depicted in Figure 1 in the closed position.
With respect to claim 6, Silverbrook discloses the retracted position (Fig. 2) is in an area (Fig. 2, area normal to element 16) deviating from the image forming face (Fig. 1, i.e. normal plane to element 12) in a direction orthogonal to the scanning direction 
With respect to claim 7, Silverbrook discloses a biasing device (page 5, line 15, i.e. place the spring under element 15 to ensure capping) configured to urge the cap (Fig. 1, element 28) to move in a direction from the capping position (Fig. 1) to the retracted position (Fig. 2), wherein the cap is configured to contact a contacted portion of the apparatus body (Fig. 1, element 10) due to a biasing force of the biasing device at the retracted position.
With respect to claim 8, Silverbrook discloses a cushion (Fig. 1, element 16; page 5, line 10) on at least one of the contacted portion of the apparatus body (Fig. 1, element 10) and a contact portion of the cap (Fig. 1, element 28) configured to contact the contacted portion of the apparatus body.
With respect to claim 11, Silverbrook discloses the cap (Fig. 1, element 28) includes: a planar portion (Fig. 1, element 15) including: a planar face (Fig. 1, element 15); and a capping section (Fig. 1, element 28) configured to cover the image forming face (Fig. 1, i.e. normal plane to element 12); and a wall portion (Fig. 1, element 13) erected on the planar face.
With respect to claim 12, Silverbrook discloses a longitudinal length (Fig. 1, element 28) of the cap is changeable (Fig. 1, element 28, i.e. any element is “changeable”).
With respect to claim 13, Silverbrook discloses the image forming device (Fig. 1, element 11) is a liquid discharge head including a nozzle on the image forming face and 
With respect to claim 16, Silverbrook discloses a body of an image forming apparatus, the body being configured to support an image forming device configured to form an image on a recording medium, the body comprising 
a cap (Fig. 1, element 28) movable between a capping position (Fig. 1) to cover an image forming face (Fig. 1, i.e. normal plane to element 12) of the image forming device (Fig. 1, element 11) and a retracted position (Fig. 2) to be retracted from the image forming face (page 5, lines 9-12), 
the retracted position (Fig. 2) being outside an area (Fig. 1, area normal to element 12) in which the image forming face is extended in a scanning direction of the body, as viewed in a normal direction of the image forming face (page 5, lines 9-12).
The examiner notes to applicant that although Silverbrook does not depict the recording medium, the relative positioning of the recording medium to the image forming apparatus (i.e. x, y, z planes) would have been obvious to one of ordinary skill in the art in view of Silverbrook as applied above.
2. Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook (WO 03/068513 A1) as applied to claim 1 above, and further in view of Mealy et al. (US 8,376,510).
With respect to claims 9, 10, 14, and 15, Silverbrook discloses the apparatus body (Fig. 1, element 10), the cap (Fig. 1, element 28), the retracted position (Fig. 2), 
However, with respect to claims 9, 10, 14, and 15, Silverbrook fails to disclose a position detector, cap detector, a display, and instructions.
Mealy discloses an inkjet printhead (Fig. 1, element 108) on a hand-held printer (Fig. 1, element 102) having well known ink jet printer electronics (Fig. 1) such as the position detector (Fig. 1, element 112), cap detector (Fig. 1, element 114, i.e. optical will not work if covered), a display (Fig. 1, element 116), and instructions (Fig. 1, element 120).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the well-known ink jet printer electronics of Mealy in the hand-held portable printer of Silverbrook.  The motivation for doing so would have been “to provide a device and method for protecting and ensuring the functionality of the inkjet portion of the print head” (Column 1, lines 49-52).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/08/2022